                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

------------------------------------------------------x
                                                      :
In re                                                 :   Chapter 11
                                                      :
24 HOUR FITNESS                                       :   Case No. 20-11558 (KBO)
WORLDWIDE, INC., et al.,                              :
                                                      :   (Jointly Administered)
                                     1
                           Debtors.                   :
------------------------------------------------------x

                    NOTICE OF WITHDRAWAL OF APPEARANCE
              AND SUBSTITUTION OF COUNSEL FOR MERCURY TIC LLC

        PLEASE TAKE NOTICE that the law firms of Allen Matkins Leck Gamble Mallory &

Natsis LLP and Ballard Spahr LLP and all attorneys therein hereby withdraw their appearances

as counsel for Mercury TIC LLC in the above-captioned chapter 11 cases.

        PLEASE TAKE FURTHER NOTICE that the law firm of Womble Bond Dickinson (US)

LLP, including the undersigned attorneys, hereby substitute and appear as counsel for Mercury

TIC LLC in the above-captioned chapter 11 cases.

        PLEASE TAKE FURTHER NOTICE that this withdrawal does not affect the

appearances by Allen Matkins Leck Gamble Mallory & Natsis LLP and Ballard Spahr LLP on

behalf of other parties in these chapter 11 cases.




1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, as applicable, are 24 Hour Holdings II LLC (N/A); 24 Hour Fitness Worldwide, Inc. (5690);
24 Hour Fitness United States, Inc. (8376); 24 Hour Fitness USA, Inc. (9899); 24 Hour Fitness Holdings LLC
(8902); 24 San Francisco LLC (3542); 24 New York LLC (7033); 24 Denver LLC (6644); RS FIT Holdings LLC
(3064); RS FIT CA LLC (7007); and RS FIT NW LLC (9372). The Debtors’ corporate headquarters and service
address is 12647 Alcosta Blvd., Suite 500, San Ramon, CA 94583.
BALLARD SPAHR LLP                              WOMBLE BOND DICKINSON (US) LLP

/s/ Laurel D. Roglen                           /s/ Morgan L. Patterson
Leslie C. Heilman (No. 4716)                   Morgan L. Patterson (No. 5388)
Laurel D. Roglen (No. 5759)                    Ericka F. Johnson (No. 5024)
919 N. Market Street, 11th Floor               Todd A. Atkinson (No. 4825)
Wilmington, DE 19801                           1313 N. Market Street, Suite 1200
Telephone: (302) 252-4465                      Wilmington, DE 19801
Facsimile: (302) 252-4466                      Telephone: (302) 252-4320
E-mail: heilmanl@ballardspahr.com              Facsimile: (302) 252-4330
E-mail: roglenl@ballardspahr.com               Email: morgan.patterson@wbd-us.com
                                               Email: ericka.johnson@wbd-us.com
-and-                                          Email: todd.atkinson@wbd-us.com

ALLEN MATKINS LECK GAMBLE                      Appearing Counsel for Mercury TIC, LLC
MALLORY & NATSIS LLP
                                               Dated: August 28, 2020
/s/ Ivan M. Gold
Ivan M. Gold, Esq. (admitted pro hac vice)
Three Embarcadero Center, 12th Floor
San Francisco, CA 94111-4074
Telephone: (415) 837-1515
Facsimile: (415) 837-1516
E-mail: igold@allenmatkins.com

Withdrawing Counsel for Mercury TIC, LLC

Dated: August 28, 2020




                                             -2-
